                                Case 1:19-cv-00049-MMS Document 11 Filed 03/25/19 Page 1 of 1




                                  llnt\t                  @niteD 9rturtts @ourt of                                   feltrul   @lsimg
                                                                                                   No. 19-49C
                                                                                             (Filed: March 25. 2019',

* *'*       :|   *   r,   * * * * * *'*    :1.,!   **   *. :t   **   *, :t   **   :t   * * * * * * * * *,t   *
JOSHUA D. FIKE and HEATHER                                                                  M.               t
FIKE,                                                                                                        'I


                                                          Plaintiffs,




THE UNITED STATES,

                                                           Defendant.                                        *
*. :i   *   :t   **       :N   * * * *,t * * :i,i * *,*,t *          *,1. {. {i r.     **********            *

                                                                                                             ORDER

          Plaintiffs in the above-captioned case. proceeding plQ_sg. filed a complaint on January 7,
2019. On Jantary 29,2019" the clerk of court issued a notice to plaintiffs that the $400.00 check
plaintifl's submitted with their cornplaint rvas retumed for insut'ficient funds. The clerk of court
advised plaintills that the court required a $53.00 handling t'ee for the returned check.

         On February I , 2019, the court issued an order directing plaintiffs to pay the $53 00
retumed check handling fee, and also either to remit payment of$400.00 for the court's filing fee
or to file an Application to Proceed In Forma Pauperis with the court to waive the filing fee by
March 4, 201t. Phintiffs did not comply with that order, and on March 6,2019, the court issued
another order to plaintiffs to comply with the terms of the February 1, 2019 order by March 20,
2019. As of this date, the plaintiffs have not complied with these orders.

         Therefore, pursuant to RCFC 41(b), plaintiff s complaint is DISMISSED WITHOUT
PREJUDICE for iailure to comply with the court's orders. The court does not award defendant
costs pursuant to RCFC 54. However, plaintiffs remain liable for the $53.00 handling fee for the
retumid check, as well as the $400.00 filing fee. The $400.00 filing fee may be waived ifthe
plaintiffs properly file an Application to Proceed In Forma Pauperis accompanied with a motion
to reopen the case. The clerk is directed to enter j udgment accordingly.

                          IT IS SO ORDERED.




                                                                                                                         701,7 1q50 0800   l,3qt   1505
